Citation Nr: 1454728	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a pulmonary disorder, to include bronchitis and asthma.  

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to December 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen the Veteran's service connection claims for bronchial asthma and service connection for personality disorder with drug dependence and schizophrenia.  

The Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for post-traumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  As discussed in more detail below, the medical evidence of record shows that the Veteran has been diagnosed with chronic depression, generalized anxiety disorder, and acute schizophrenia episode.  The Board has recharacterized the Veteran's psychiatric claim accordingly.  Additionally, the Board has recharacterized the Veteran's asthma claim as noted on the title page to better reflect the Veteran's contentions. 

In May 2014, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran currently receives disability benefits from the Social Security Administration (SSA).  Specifically, documents received by VA in July 2013 reveal that the Veteran had recently been awarded disability benefits by the SSA. However, there was not supporting documentation associated with the SSA's award notice, such as the actual narrative decision and medical records.  It is unclear whether the Veteran received his SSA disability benefits related to the issues on appeal before the Board.  Such records, if they exist, could have a dispositive effect on the Board's decision to reopen the Veteran's claims.  Therefore, VA must make reasonable attempts to obtain relevant records held by a government agency.  38 C.F.R. § 3.159(c)(2).  Therefore, the RO should make reasonable attempts to obtain the SSA records until it determines that the records do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding records from the Social Security Administration.  Reasonable efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The unavailability of such records must be documented for the record, and the Veteran must be notified of the efforts expended.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2). 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



